UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 002-76219NY VICTORY ENERGY CORPORATION (Exact Name of Company as Specified in its Charter) Nevada 87-0564472 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3355 Bee Caves Road Ste 608, Austin, Texas (Address of principal executive offices) (Zip Code) (512)-347-7300 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 18, 2014, there were 28,537,826 shares of common stock, par value $0.001, issued and outstanding. VICTORY ENERGY CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED JUNE 30, 2014 TABLE OF CONTENTS Page Part I – Financial Information Item 1. Financial Statements 5 Condensed Consolidated Balance Sheets as of June 30, 2014 (unaudited) and December 31, 2013 5 Condensed Consolidated Statements of Operations for the three months and six ended June 30, 2014 and 2013 (unaudited) 6 Condensed Consolidated Statements of Cash Flows forthe six months ended June 30, 2014, and 2013 (unaudited) 7 Notes to the Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Qualitative and Quantitative Discussions About Market Risk 23 Item 4. Controls and Procedures 23 Part II – Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Default Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signature 27 2 Cautionary Notice Regarding Forward Looking Statements The terms “Victory,” “Company,” “we,” “our,” and “us,” refer to Victory Energy Corporation and its consolidated subsidiaries unless the context suggests otherwise. Victory’s asset interests are held through Aurora Energy Partners ("Aurora"), a Texas General Partnership, which Victory's controls as managing partner and consolidates as a subsidiary of Victory.Victory holds a 50% controlling partnership interest in Aurora. This Quarterly Report on Form 10-Q contains a number of forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 that reflect management's current views and expectations with respect to business, strategies, future results and events and financial performance. All statements made in this Quarterly Report on Form 10-Q other than statements of historical fact, including statements that address operating performance, events or developments that management expects or anticipates will or may occur in the future, including statements related to revenues, cash flow, profitability, adequacy of funds from operations, statements expressing general optimism about future operating results and non-historical information, are forward looking statements. In particular, the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Our actual results, performance or achievements could differ materially from the results expressed in, or implied by, these forward-looking statements. It is not possible to identify all of these risks, uncertainties or assumptions. Among the important factors that could cause actual results to differ materially from those in the forward-looking statements are: · continued operating losses; · our ability to continue as a going concern; · difficulties in raising additional capital; · our inability to pay a preferred return to The Navitus Energy Group for new capital contributions to Aurora Energy Partners; · challenges in growing our business; · designation of our common stock as a “penny stock” under Securities and Exchange Commission (the “SEC”) regulations; · FINRA requirements that may limit the ability to buy and sell our common stock; · illiquidity and price volatilityof our common stock; · the highly speculative nature of an investment in our common stock; · climate change and greenhouse gas regulations; · global economic conditions; · the substantial amount of capital required by our operations; · the volatility of oil and natural gas prices; · the high level of risk associated with drilling for and producing oil and natural gas; · the accuracy of assumptions associated with reserve estimates; · the potential that drilling activities will not yield oil or natural gas in commercial quantities; 3 · potential exploration, production and acquisitions may not maintain revenue levels in the future; · our recent acquisition of additional oil and natural gas assets in the Permian Basin and other future acquisitions may yield revenues or production that differ significantly from our projections; · our ability to close on the final portion of our recently announced acquisition of additional oil and natural gas assets in the Permian Basin, integrate the assets with our operations and realize the anticipated benefits from the acquisition; · difficulties associated with managing a growing enterprise; · strong competition from other oil and natural gas companies; · the unavailability or high cost of drilling rigs and related equipment; · our inability to control properties that we do not operate; · our dependence on key management personnel and technical experts; · our dependence on third parties for the marketing of our natural gas production; · our inability to keep pace with technological advancements in our industry; · the potential for write-downs in the carrying values of our oil and natural gas properties; · our compliance with complex laws governing our business; · our failure to comply with environmental laws and regulations; · the demand for oil and natural gas and our ability to transport our production; · the financial condition of the operators of the properties in which we own an interest; · our levels of insurance or those of our operators may be insufficient; · terrorist attacks on our operations; · the dilutive effect of additional issuances of our common stock, options or warrants; · any impairments of our oil and natural gas properties; · the results of pending litigation; and · the dissolution of the Aurora Energy Partners agreement. Additionally, the information set forth under the heading “Risk Factors” in Item 1A of our Annual Report on Form 10-K/A for the year ended December 31, 2013, as well as disclosures made under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item 2 of this Quarterly Report on Form 10-Q and under the caption “Risk Factors”, in Item 1A of the Quarterly Report on Form 10-Q could cause actual results to differ materially from those in the forward-looking statements. Other unpredictable or unknown factors not discussed in this Quarterly Report on Form 10-Q and other documents filed with the SEC could also cause actual results to differ materially from those in the forward-looking statements. The reader should not place undue reliance on these forward-looking statements, which speak only as of the date of this Quarterly Report on Form 10-Q. Unless legally required, we undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. 4 Part I – Financial Information Item 1. Financial Statements VICTORY ENERGY CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable - less allowance for doubtful accounts of $200,000, and $200,000 for June 30, 2014 and December 31, 2013, respectively Accounts receivable - affiliates Prepaid expenses Total current assets Fixed Assets Furniture, equipment, and application software Accumulated depreciation ) ) Total furniture and fixtures, net Oil gas properties (successful efforts method) Accumulated depletion, depreciation and amortization ) ) Total oil and gas properties, net Other Assets Deferred debt financing costs - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Accrued liabilities - affiliates Liability for unauthorized preferred stock issued Total current liabilities Other Liabilities Asset retirement obligations Long term note payable - Total long term liabilities Total liabilities Stockholders' Equity Common stock, $0.001 par value, 47,500,000 shares authorized, 28,598,619 shares and 27,563,619 shares issued and outstanding for June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total Victory Energy Corporation stockholders' deficit ) ) Non-controlling interest Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 VICTORY ENERGY CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, OIL AND GAS REVENUES $ COSTS AND EXPENSES Lease operating expenses Production taxes Dry hole costs - - - Exploration General and administrative expense Depletion, depreciation, and amortization Total cost and expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE): Gain on sale of oil and gas properties - - Management fee income - - Amortization of debt financing costs and interest expense ) Total net other income and expense ) ) INCOME (LOSS) BEFORE TAX EXPENSE ) ) TAX EXPENSE - NET INCOME (LOSS) $ ) $ $ ) Less: net income (loss) attributable to non-controlling interest ) ) NET INCOME (LOSS) ATTRIBUTABLE TO VICTORY ENERGY CORPORATION $ ) $ ) $ ) Weighted average shares Basic Diluted Net income (loss) per share, basic and diluted Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 VICTORY ENERGY CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) from operations to net cash used in operating activities Amortization of debt financing costs Accretion of asset retirement obligation Gain from sale of oil and gas properties ) - Depletion, depreciation, and amortization Stock based compensation Warrants for services - Restricted stock in exchange for services - Change in operating assets and liabilities Accounts receivable Accounts receivable - affiliates ) (22,500 ) Prepaid expense Accounts payable ) Accrued liabilities (42,294 ) Accrued interest - ) Accrued liabilities – affiliates Net cash used in operating activities ) (410,403 ) CASH FLOWS FROM INVESTING ACTIVITIES Drilling and completion costs ) (1,335,922 ) Acquisition of oil and gas properties ) (81,550 ) Proceeds from the sale of assets - Purchase of furniture and fixtures ) - Renewal of leaseholds ) - Sale-farm out of leaseholds - Net cash from (used in) in investing activities (1,257,472 ) CASH FLOWS FROM FINANCING ACTIVITIES Non-controlling interest contributions Non-controlling interest distributions ) - Debt financing costs ) - Proceeds from debt financing - Principal payments on debt financing ) - Net cash provided by financing activities Net change in cash $ $ Beginning cash Ending cash $ $ The accompanying notes are an integral part to these condensed consolidated financial statements. 7 Victory Energy Corporation and Subsidiary Notes to the Condensed Consolidated Financial Statements (Unaudited) Note 1 –Organization and Summary of Significant Accounting Policies Victory is an independent, growth oriented natural resources company engaged in the acquisition, exploration and production of oil and natural gas properties, through its partnership with Aurora Energy Partners, a Texas General Partnership (“Aurora”). Current operations are primarily located onshore in the State of Texas. The Company was organized under the laws of the State of Nevada on January 7, 1982. The Company is authorized to issue 47,500,000 shares of $0.001 par value common stock, and has 28,598,619 shares of common stock outstanding as of June 30, 2014. The Company’s corporate headquarters are located at 3355 Bee Caves Road Suite 608, Austin, TX 78746. A summary of significant accounting policies followed in the preparation of the accompanying condensed consolidated financial statements is set forth below. Basis of Presentation and Consolidation: Victory is the managing partner of Aurora, and holds a 50% partnership interest in Aurora. Aurora, a subsidiary of the Company, is consolidated with Victory for financial statement purposes, as the terms of the partnership agreement that governs the operations of Aurora give Victory effective control of the partnership. The condensed consolidated financial statements include the accounts of Victory and the accounts of Aurora. The Company’s management, in considering accounting policies pertaining to consolidation, has reviewed the relevant accounting literature. The Company follows that literature, in assessing whether the rights of the non-controlling interests should overcome the presumption of consolidation when a majority voting or controlling interest in its investee “is a matter of judgment that depends on facts and circumstances.” In applying the circumstances and contractual provisions of the partnership agreement, management determined that the non-controlling rights do not, individually or in the aggregate, provide for the non-controlling interest to “effectively participate in significant decisions that would be expected to be made in the ordinary course of business.” The rights of the non-controlling interest are protective in nature. All intercompany balances have been eliminated in consolidation. The accompanying condensed consolidated balance sheet as of December 31, 2013, which has been derived from audited consolidated financial statements, and the accompanying interim condensed consolidated financial statements as of June 30, 2014, for three and six month periods ended June 30, 2014 and 2013, have been prepared by management pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC") for interim financial reporting. These interim condensed consolidated financial statements are unaudited and, in the opinion of management, all adjustments, including normal recurring adjustments necessary to present fairly the consolidated financial condition, results of operations and cash flows of Victory and Aurora (hereinafter collectively referred to as the "Company" unless the context suggests otherwise) as of and for the periods presented in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”), have been included. Operating results for the three months ended June 30, 2014 and six months ended June 30, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014 or for any other interim period during such year. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with U.S. GAAP have been omitted in accordance with the rules and regulations of the SEC. The accompanying consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company's Annual Report on Form 10-K/A for the fiscal year ended December 31, 2013 filed with the SEC on April 21, 2014. 8 Non-controlling Interests: The Navitus Energy Group, a Texas General Partnership (“Navitus”) is a partner with Victory in Aurora. Victory and Navitus each own a 50% partnership interest in Aurora. Victory is the Managing Partner and has contractual authority to manage the business affairs of Aurora. The non-controlling interest in Aurora is held by Navitus. As of June 30, 2014, $5,962,870 was recorded as the equity of the non-controlling interest in our consolidated balance sheet representing the third-party investment in Aurora, with income (losses) attributable to non-controlling interests of $1,025,630 and ($73,313) for the three months ended June 30, 2014 and 2013, respectively, and $1,014,785 and ($112,289) for the six months period ending June 30, 2014 and June 30, 2013, respectively. As of December 31, 2013, $4,315,986 was recorded as the equity of the non-controlling interest in our consolidated balance sheet representing the third-party investment in Aurora. Use of Estimates: The preparation of our condensed consolidated financial statements in conformity with U.S. GAAP requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Estimates are used primarily when accounting for depreciation, depletion, and amortization (“DD&A”) expense, property costs, estimated future net cash flows from proved reserves, cost to abandon oil and natural gas properties, taxes, accruals of capitalized costs, operating costs and production revenue, general and administrative costs and interest, exploration expense, the purchase price allocation on properties acquired, various common stock, warrants and option transactions, and contingencies. Oil and Natural Gas Properties: We follow the successful efforts method of accounting for oil and natural gas properties. Under this method, all costs associated with property acquisitions, successful exploratory wells, all development wells, including dry hole development wells, and asset retirement obligation assets are capitalized. The cost of exploratory wells are initially capitalized pending determination of whether each well has resulted in the discovery of proved reserves. Oil and natural gas mineral leasehold costs are capitalized as incurred. Items charged to expense generally include geological and geophysical costs, costs of unsuccessful exploratory wells, and oil and natural gas production costs. Capitalized costs of proved properties including associated salvage are depleted on a well-by-well or field-by-field (common reservoir) basis using the units-of-production method based upon proved producing oil and natural gas reserves. Unproved property costs are excluded from depletable cost base until the related properties are developed. The Company reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If the carrying amount of the asset, including any intangible assets associated with that asset, exceeds its estimated future undiscounted net cash flows, the Company will recognize an impairment loss equal to the difference between its carrying amount and its estimated fair value. The fair value used to calculate the impairment for producing oil and natural gas field that produces from a common reservoir is the estimated future net cash flows discounted at 10%, which the Company believes approximates fair value. For unproved property costs, management reviews these investments for impairment on a property-by-property basis if a triggering event should occur that may suggest that impairment may be required. We depreciate other property and equipment using the straight-line method based on estimated useful lives ranging from five to ten years. Asset Retirement Obligations: The Company records the estimate of the fair value of liabilities related to future asset retirement obligations (“ARO”) in the period the obligation is incurred. Asset retirement obligations relate to the removal of facilities and tangible equipment at the end of an oil and natural gas property’s useful life. The application of this rule requires the use of management’s estimates with respect to future abandonment costs, inflation, market risk premiums, useful life and cost of capital and required government regulations. U.S. GAAP requires that our estimate of our asset retirement obligations does not give consideration to the value the related assets could have to other parties. 9 Earnings per Share: Basic earnings per share (“EPS”) is computed by dividing net income (loss) attributable to controlling interests by the weighted-average number of shares of common stock outstanding during the period. Diluted earnings per share takes into account the dilutive effect of potential common stock that could be issued by the Company in conjunction with stock awards that have been granted to directors and employees. Income Taxes: The Company accounts for income taxes in accordance with ASC 740 “Income Taxes” which requires an asset and liability approach for financial accounting and reporting of income taxes. Deferred income taxes reflect the impact of temporary differences between the amount of assets and liabilities for financial reporting purposes and such amounts as measured by tax laws and regulations. Deferred tax assets include tax loss and credit carry forwards and are reduced by a valuation allowance if, based on available evidence, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The realization of future tax benefits is dependent on our ability to generate taxable income within the carry forward period. Given the Company’s history of net operating losses, management has determined that it is likely that the Company will not be able to realize the tax benefit of the carry forwards. ASC 740 requires that a valuation allowance be established when it is more likely than not that all or a portion of deferred tax assets will not be realized. Accordingly, the Company has a full valuation allowance against its net deferred tax assets for the periods ended June 30, 2014 and June 30, 2013. Upon the attainment of taxable income by the Company, management will assess the likelihood of realizing the deferred tax benefit associated with the use of the net operating loss carry forwards and will recognize a deferred tax asset at that time. Stock Based Compensation: The Company applies ASC 718, “Compensation-Stock Compensation” to account for its issuance of options and warrants to employees, directors, officers and Navitus investors. The standard requires all share-based payments, including employee stock options, warrants and restricted stock, be measured at the fair value of the award and expensed over the requisite service period (generally the vesting period). The fair value of options and warrants granted to employees, directors and officers is estimated at the date of grant using the Black-Scholes option pricing model by using the historical volatility of the Company’s stock price. The calculation also takes into account the common stock fair market value at the grant date, the exercise price, the expected life of the common stock option or warrant, the dividend yield and the risk-free interest rate. The Company from time to time may issue stock options, warrants and restricted stock to acquire goods or services from third parties. Restricted stock, options or warrants issued to third parties are recorded on the basis of their fair value, which is measured as of the date issued. The options or warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying equity instrument on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance, is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. The Company recognized stock-based directors fee and service incentive fee compensation expense from warrants granted to directors for services of $0 and $16,500 or the six months ended June 30, 2014 and 2013, respectively. The Company did, however, recognize stock-based director compensation of $286,075 for the three and six months ended June 30, 2014. The Company recognized stock-based incentive compensation expense from stock options granted to officers and employees of the company of $84,625 and $21,044 for the three months ended June 30, 2014 and 2013, respectively, and $84,625 and $43,325 for the six months ended June 30, 2014 and 2013, respectively. The Company also recognized stock-based general and administrative expense of $20,417 from stock issued to an investor relations management company during the three months ended June 30, 2014. 10 Going Concern: The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. As presented in the condensed consolidated financial statements, the Company is reporting a net income of $272,189, and a net loss of ($311,719) for the three months ended June 30, 2014 and 2013, respectively, and net losses of ($163,114) and ($726,097) for the six months ended June 30, 2014 and 2013, respectively. Proceeds from debt and new Navitus contributions to Aurora have allowed the Company to continue operations and invest in oil and natural gas properties. Management anticipates that operating losses will continue in the near term until new wells are drilled and or acquisitions are successfully completed and incremental production increases operating profit. For the three and six months ended June 30, 2014, the Company has invested $2,802,719 and $3,287,266, respectively, in leases, drilling and completion costs, and property acquisitions. The Company remains in active discussions with Navitus and others related to longer term financing required for our capital expenditures planned for 2014. Without additional outside investment from the sale of equity securities and/or debt financing, our capital expenditures and overhead expenses must be reduced to a level commensurate with available cash flows. The Company, through Aurora as borrower, entered a $25 million credit facility with Texas Capital Bank, National Association on February 20, 2014. See Note 6 “Revolving Credit Agreement”. The accompanying consolidated financial statements are prepared as if the Company will continue as a going concern. The consolidated financial statements do not contain adjustments, including adjustments to recorded assets and liabilities, which might be necessary if the Company were unable to continue as a going concern. Note 2 – Acquisitions and Dispositions Dispositions On June 5, 2014, Aurora completed the sale of all of its interest in the Lightnin’ property for cash consideration of $4,021,000. The effective date for the transaction was April 1, 2014. Aurora held a 20% working and 15% net revenue interest in the Lightnin’ property operated by a third party. Estimated daily net production to Aurora’s interest was approximately 36 BOEPD (barrels of oil equivalent per day) at the time of the sale from the 3 producing wells. The Company recognized a gain on the sale of the Lightnin’ property of $2,159,592 in its consolidated statement of operations for the three and six months ended June 30, 2014. The pro -forma impact of the sale of this interest is summarized below for the six months ended June 30, 2014 and 2013, respectively. Acquisitions On June 30, 2014, Aurora completed the initial closing (the “First Closing”) of a purchase of a 10% working and 7.5% net revenue interest in the proved and unproved Permian Basin Fairway Operations from a third party (the “Fairway Seller”) for $2,491,888 in cash, subject to customary purchase price adjustments. On the First Closing, the Fairway Seller assigned certain of the assets in its Permian Basin Fairway Operation (the “First Closing Assets”) to Aurora. The second closing (the “Second Closing”) awaits curative title work and additional purchase price adjustments and is expected in - August 2014. On the Second Closing, the Fairway Seller will assign the remainder of its assets in its Permian Basin Fairway Operations to Aurora. The Effective Date for the transfer of all assets is May 1, 2014. The total estimated daily net production to the Company from the First Closing Assets at the time of sale was approximately 64 BOEPD. The acquisition of the First Closing Assets includes 7 producing wells and 4 wells completed and awaiting production start-up. The acquisition of the First Closing Assets includes approximately [40] additional drilling locations for future development. The impact of the Lightnin’ disposition and the acquisition of the First Closing Assets is summarized below: 11 2014 Continuing Operations As Reported for the Six Months Ended June 30, 2014 Disposed Operations Acquired Operations Pro Forma For the Six Months Ended June 30, 2014 Oil and Gas Revenues $ Income (Loss) from operations $ Net Income (Loss) $ Net Income (Loss) attributable to Victory $ ) $ $ $ Earnings (Loss) Per Share Basic $ ) $ Fully Diluted $ ) $ 2013 Continuing Operations As Reported for the Six Months Ended June 30, 2013 Disposed Operations Acquired Operations Pro Forma For the Six Months Ended June 30, 2013 Oil and Gas Revenues $ Income (Loss) from operations $ ) $ $ $ ) Net Income (Loss) $ ) $ $ $ ) Net Income (Loss) attributable to Victory $ ) $ $ $ ) Loss Per Share Basic $ ) $ ) Fully Diluted $ ) $ ) Purchase Price Allocation Fair Value of Assets Acquired – Tangible and Intangible Well costs $ Fair Value of Assets Acquired – Proved Producing Leasehold Costs Fair Value of Assets Acquired Unproved Leasehold Costs Fair Value of Liabilities Assumed – ARO $
